McKAY, Circuit Judge,
concurring in part and dissenting in part:
I concur in the result reached by the majority and in the court’s conclusion that it is possible to reconcile the apparent inconsistencies in the verdicts returned at the first trial. I have serious misgivings, however, about the majority’s reliance on Rule 49(b) of the Federal Rules of Civil Procedure. In my view, Rule 49 does not apply in this case. I therefore dissent from the court’s holding that Diamond Shamrock waived its right to object to inconsistencies in the verdicts by failing to object or move for resubmission before the jury was dismissed.
The facts which gave rise to this action are set out in the majority’s opinion and to repeat them here would extend this opinion to unwarranted length. I think it is necessary, however, to set out in the margin the verdict form that was submitted to the jury in the first trial.1
Throughout the majority opinion, the court refers to the jury’s verdict in the first trial as a “general verdict.” Although nothing in the court’s opinion suggests that this “general verdict” was accompanied by responses to “written interrogatories,” the court relies on Rule 49(b) of the Federal Rules of Civil Procedure to reach the conclusion that “the instant case is a proper case to invoke the harsh impact of the waiver rule.” At 1423. What the majority fails to recognize is that Rule 49(b) governs only when the jury returns a general verdict accompanied by responses to “written interrogatories upon one or more issues of fact.” Where, as here, the jury returns general verdicts on separate claims and counterclaims and makes no written findings on issues of fact, Rule 49(b) does not apply.
Rule 49 2 grants the trial court the discretion to use one of two different proce*1427dures as an alternative to submitting a civil case to the jury for a general verdict. In his oft-cited article on the use of special verdicts in federal court, former Chief Judge John R. Brown of the Fifth Circuit has observed: “The distinction between F.R.Civ.P. 49(a) and 49(b) must be — but sometimes is not — made_ Neither Courts nor Judges are immune.” Brown, Federal Special Verdicts: The Doubt Eliminator, 44 F.R.D. 338, 339 & n. 5 (1967) (footnotes omitted). The majority’s opinion demonstrates that the same can be said for the distinction between separate general verdicts and the alternative verdicts that are authorized by Rule 49.
In order to understand why I think Rule 49 does not apply in the instant case, it is necessary to understand when the Rule does apply. Rule 49(a), entitled “Special Verdicts,” allows the court “to dispense with the general verdict altogether, and to submit the various fact issues in the case to the jury in the form of individual fact questions, on each of which the jury is to return a special verdict.” 9 C. Wright and A. Miller, Federal Practice and Procedure § 2501, at 485 (1971). Judge Brown, who has been described as “the strongest advocate of Rule 49(a) on the bench,” id. at § 2505, at 495, explains the distinction between Rule 49(a) and Rule 49(b):
Rule 49(b) offers, so far as I can see, nothing but trouble because it seeks to meld a general verdict and special answers with the high likelihood of conflict which extinguishes both. Rule 49(a), on the other hand, if used with skill and resourcefulness, melds the general charge (not verdict) with the special answers to specific controlling issues of fact or legal-fact. My approach recognizes that in an appropriate form and way the Judge gives a firm, detailed explanation of controlling principles specifically related to the case, almost as he would for a general verdict. The difference is that under the 49(a) technique the jury, applying these instructions, records its conclusions with precision, not in the conglomerate ambiguity of “for the plaintiff,” “for the defendant,” or the like.
Brown, 44 F.R.D. at 339-40 (footnote omitted).
Rule 49(a) speaks in terms of a “special verdict in the form of a special written finding upon each issue of fact.” Thus, “[t]he rule contemplates that only factual questions will be submitted to the jury to which the judge will then apply the law, supplementing, if necessary, any factual determinations not submitted to the jury.” Quaker City Gear Works, Inc. v. Skil Corp., 747 F.2d 1446, 1453 (Fed.Cir.1984), cert. denied, — U.S. —, 105 S.Ct. 2676, 86 L.Ed.2d 694 (1985) (citing 5A Moore’s *1428Federal Practice, 1149.02, at 49-8 (2d ed. 1984).3 Similarly, Rule 49(b), entitled “General Verdict Accompanied by Answer to Interrogatories,” permits the trial court to request the jury to return a general verdict accompanied by responses to “written interrogatories upon one or more issues of fact.”
My objection to the majority’s application of Rule 49 in this case is that the verdict returned by the jury in the first trial did not resolve specific issues of fact or even mixed questions of law and fact. Rather, the jury merely found “for the plaintiff,” “for the defendant,” or “for the counter-claimants” on six separate claims and counterclaims. Thus, the verdict in this case does not fit comfortably within the framework of either Rule 49(a) or Rule 49(b). Rule 49(a) is ruled out for two reasons: (1) the jury did not make written findings of fact; and (2) the jury’s findings “for the plaintiff,” “for the defendant,” or “for the •counterclaimants” on each claim and counterclaim can only be described as a general verdict. See Brown, 44 F.R.D. at 340. And, although Rule 49(b) refers to a “general verdict,” that subdivision cannot apply either because the jury did not respond to “written interrogatories upon one or more issues of fact.”
Other courts have declined to apply Rule 49 where the jury’s verdict did not resolve specific “issues of fact.” For example, in Railroad Dynamics, Inc. v. A. Stucki Co., 727 F.2d 1506 (Fed.Cir.), cert. denied, — U.S. —, 105 S.Ct. 220, 83 L.Ed.2d 150 (1984), the court said:
The challenged “interrogatory” is inartfully labeled as such by the parties. It sets forth a standard of proof (“proved by clear and convincing evidence”) in relation to a legal conclusion (“invalid on the ground of obviousness”). Yet legal conclusions are not proved; facts are. Interrogatories, as such, are best employed in seeking answers to factual questions, the answers to which lead to or require a legal conclusion.
Though labeled as “interrogatories”, the ten questions put to the jury were designed to elicit, and were treated by all concerned as having elicited, a ten-part verdict.... The jury’s responses were not special verdicts, because they were not simply “written finding[s] upon each issue of fact”. Rule 49(a), Fed.R.Civ.P. Nor was there a single general verdict, per se, accompanied by “written answers” to “one or more issues of fact, the decision of which is necessary to a verdict”. Rule 49(b) Fed.R.Civ.P. Nonetheless, as above indicated, the parties have correctly viewed the jury’s ten responses as the equal of a general verdict for Stucki.
Id. at 1515-16. Similarly, in Merchant v. Ruhle, 740 F.2d 86 (1st Cir.1984), in considering an alleged inconsistency in two verdicts, the court said:
[W]e first must determine whether we are dealing with two general verdicts or a general verdict and answers to interrogatories under Fed.R.Civ.P. Rule 49(b). If the latter applies, we must scrutinize the negligence and seaworthiness findings for irreconcilable inconsistency. If we are dealing with general verdicts, we do not have the compulsion of a procedural rule to determine such inconsistency-
We would be reluctant to interpret Rule 49(b) as applicable. First, there is no “general verdict” even if the jury’s response qualify [sic] as answers to “interrogatories upon one or more issues of fact”. Second, the first and second questions and answers are in such comprehensive and conclusory terms as to constitute essentially general verdicts on the *1429two counts of the complaint in all respects but damages.
Id. at 88-89 (footnotes and citations omitted). See also Cunningham v. M-G Transport Services, Inc., 527 F.2d 760 (4th Cir.1975) (per curiam) (instructing district courts to put special interrogatories in the form of questions rather than affirmative statements). In Miller v. Premier Corp., 608 F.2d 973 (4th Cir.1979), the trial court instructed the jury to return one of four alternative verdict forms. The Fourth Circuit explained the procedure as follows:
In an effort to aid the jury in its resolution of the many issues presented in this multi-claim, multi-party action, the district court decided to give the jury a choice of four alternative general verdict forms to return. Only one was to be returned and the court’s instructions were designed to present the issues in a way related to the different verdicts so that the one proper choice could be dictated by the jury’s resolution of the issues. One verdict was to be returned if the jury found for the plaintiffs on the securities fraud claims. Another was to be returned if the jury found for the plaintiffs against Premier on the common law fraud claim. A third was to be returned if the jury found for the defendant Premier on its counterclaim. The fourth was to be returned if the jury found against plaintiffs on all their claims, and against defendant Premier on its counterclaim, (a general “for the defendant” verdict).
Id. at 982-83 (footnote omitted). The court in Miller noted that this procedure “was not the special verdict submission authorized by Fed.R.Civ.P. 49(a), but a general verdict submission in which various discrete general verdict choices were given as alternatives.” Id. at 982 n. 10.
Though I am convinced that these cases correctly drew the distinction between separate general verdicts and verdicts governed by Rule 49, Judge Brown’s opinion in Mercer v. Long Manufacturing N.C., Inc., 665 F.2d 61 (5th Cir.), reh’g denied, 671 F.2d 946 (1982) (per curiam), suggests that the distinction is not as clear as one might think. In Mercer, the jury was instructed to find for the plaintiff or the defendant on three separate theories of liability: breach of warranty, deceptive trade practices, and strict liability. The jury found for the plaintiff on two theories of liability and assessed damages against the defendant. On appeal, the plaintiff asserted that the verdict was not governed by Rule 49(a) because it was not a special verdict, but rather three separate general verdicts, one for each of three separate theories of liability. In his opinion for the court, Judge Brown rejected this argument, describing the submission to the jury as a “special verdict consisting of four interrogatories under F.R.Civ.P. 49(a).” Mercer, 665 F.2d at 64 (footnote omitted). Judge Brown explained:
Although the interrogatories included three bases for liability, we find that the submission was pursuant to Fed.R.Civ.P. 49(a). No general verdict was rendered by the jury, and the District Court entered judgment only after applying the treble damage provisions of the DTPA, both factors pointing against finding a submission under F.R.Civ.P. 49(b).
Mercer, 665 F.2d at 65. Although Judge Brown may well be the leading scholar on the use of special verdicts in federal court, his application of Rule 49(a) in Mercer appears to be inconsistent with his description of Rule 49(a) as a technique whereby the jury, applying the court’s instructions, “records its conclusions with precision, not in the conglomerate ambiguity of ‘for the plaintiff,’ ‘for the defendant,’ or the like.” Brown, 44 F.R.D. at 340. Although Mercer is distinguishable from the instant case,4 I must concede that Judge Brown’s opinion in Mercer supports the majority’s application of Rule 49. But even if I am wrong in *1430believing that Rule 49 should not apply here, Mercer makes clear that the majority is also wrong in analyzing this case under Rule 49(b) instead of Rule 49(a). Here, the jury did not return a single general verdict but instead returned separate verdicts on each claim or counterclaim.
The distinction between Rule 49(a) and Rule 49(b) is important in this case because of the majority’s adoption of a “waiver rule” where counsel fails to raise the issue of inconsistent verdicts before the jury is discharged. I would not hesitate to apply a “waiver rule” in a case governed by Rule 49(b).5 The cases cited by the majority provide ample support for such a rule. But I am not aware of any case where the “waiver rule” has been applied in the context of Rule 49(a).6 Indeed, the Fifth Circuit considered this issue on petition for rehearing in Mercer, and concluded that, in cases involving submission pursuant to Rule 49(a), objections to inconsistencies in the verdicts are not waived by failure to present them before the jury is discharged. Mercer, 671 F.2d 946, 947-48 (5th Cir.1982) (per curiam on petition for reh’g). The court explained:
Rule 49(b) specifically states that when the “answers are inconsistent with each other and one or more is likewise inconsistent with the general verdict, judgment shall not be entered, but the court shall return the jury for further consideration of its answers and verdict or shall order a new trial.” There is no such specific direction encompassed within Rule 49(a).
*1431Id. at 948 n. 1. See also Ladnier v. Murray, 769 F.2d 195, 198 n. 5 (4th Cir.1985); Alverez v. J. Ray McDermott & Co., Inc., 674 F.2d 1037, 1040-41 (5th Cir.1982). Though I would have considerable difficulty in applying Rule 49 to this case, I am persuaded by Mercer that if this case can be made to fit within the framework of Rule 49, it must be under subdivision (a) rather than subdivision (b). Accordingly, I would not hold, as does the majority, that by failing to move for resubmission to the jury on the basis of inconsistencies in the verdicts, Diamond Shamrock has waived that issue on appeal.
I fully concur, however, with the majority’s view that it is possible to reconcile the apparent inconsistencies in the verdicts. “In reviewing a verdict for inconsistency, a court has a duty under the seventh amendment to reconcile the answers and uphold the verdict if that is at all possible.” Crossland v. Canteen Corp., 711 F.2d 714, 725 (5th Cir.1983); see also Atlantic & Gulf Stevedores, Inc. v. Ellerman Lines, 369 U.S. 355, 364, 82 S.Ct. 780, 786, 7 L.Ed.2d 798 (1962); Burger King Corp. v. Mason, 710 F.2d 1480, 1489 (11th Cir.1983); Mercer v. Long Manufacturing, N.C, Inc., 665 F.2d 61, 65-66 (5th Cir.), reh’g denied, 671 F.2d 946 (5th Cir.1982). “[I]f there is a view of the case which makes the jury’s answers consistent, the court must adopt that view and enter judgment accordingly.” Griffin v. Matherne, 471 F.2d 911, 915 (5th Cir.1973).
Not only the trial court, but this court as well, has a constitutional duty to reconcile apparent inconsistencies in the jury’s verdicts, if at all possible, before we are free to disregard those verdicts and affirm the trial court’s grant of a new trial. Gallick v. B & O Railroad Co., 372 U.S. 108, 119, 83 S.Ct. 659, 666, 9 L.Ed.2d 618 (1963); Gross v. Black and Decker, Inc., 695 F.2d 858, 867 (5th Cir.1983). Although the jury’s verdicts could easily be construed as inconsistent, “a search for one possible view of the case which will make the jury’s finding inconsistent results in a collision with the Seventh Amendment.” Atlantic & Gulf Stevedores, Inc. v. Ellerman Lines, 369 U.S. 355, 364, 82 S.Ct. 780, 786, 7 L.Ed.2d 798 (1962). Because the trial court could have harmonized the apparently conflicting findings of the jury but failed to do so, I would hold that the trial court abused its discretion when it set aside the jury verdict and ordered a new trial.
Although I disagree with the rationale adopted by the majority for its holding, I fully concur in the court’s judgment reinstating the jury verdict returned at the first trial and entering judgment thereon.

. VERDICT
[Place either "plaintiff”, "defendants”, or "counter-claimants” in the first blank.]
We, the Jury, find as follows:
1. for the Plaintiff upon the claim by the plaintiff, Diamond Shamrock Corporation, for breach of the operating agreement and fix damages in the amount of $212,805.60;
2. for the Plaintiff upon the claim by the defendant, Zinke & Trumbo, Ltd., for breach of a new agreement and fix damages in the amount of $ 0.00 ;
3. for the Defendant upon the claim by the defendant, Zinke & Trumbo, Ltd., for gross negligence and/or willful misconduct in the operation of the well and fix damages in the amount of $995,196.00;
4. for the Counterclaimants upon the claim by the counterclaimants, John Hamilton, Martha Frances and Morris Richardson, for negligence in the operation of the well and fix damages in the amount of $971,179.00;
5. for the Plaintiff upon the claim by the coun-terclaimants, John Hamilton and Martha Frances, for breach of the implied covenant to market and fix damages in the amount of $ 0,00 ; and
6. for the Counterclaimants upon the claim by the counterclaimants, John Hamilton and Martha Frances for breach of the implied covenant to protect against drainage, and fix actual damages in the amount of $32,499.00 and punitive damages in the amount of $1,000,000.00 (one million dollars).
_Nov. 2, 1983_ _[signed]_ Date Foreman


. Rule 49. Special Verdicts and Interrogatories
(a) Special Verdicts. The court may require a jury to return only a special verdict in the form of a special written finding upon each issue of fact. In that event the court may submit to the jury written questions susceptible of categorical or other brief answer or may submit written forms of the several special findings which might properly be made under the pleadings and evidence; or it may use such other method of submitting the issues and requiring the written findings *1427thereon as it deems most appropriate. The court shall give to the jury such explanation and instruction concerning the matter thus submitted as may be necessary to enable the jury to make its findings upon each issue. If in so doing the court omits any issue of fact raised by the pleadings or by the evidence, each party waives his right to a trial by jury of the issue so omitted unless before the jury retires he demands its submission to the jury. As to an issue omitted without such demand the court may make a finding; or, if it fails to do so, it shall be deemed to have made a finding in accord with the judgment on the special verdict.
(b) General Verdict Accompanied by Answer to Interrogatories. The court may submit to the jury, together with appropriate forms for a general verdict, written interrogatories upon one or more issues of fact the decision of which is necessary to a verdict. The court shall give such explanation or instruction as may be necessary to enable the jury both to make answers to the interrogatories and to render a general verdict, and the court shall direct the jury both to make written answers and to render a general verdict. When the general verdict and the answers are harmonious, the appropriate judgment upon the verdict and answers shall be entered pursuant to Rule 58. When the answers are consistent with each other but one or more is inconsistent with the general verdict, judgment may be entered pursuant to Rule 58 in accordance with the answers, notwithstanding the general verdict, or the court may return the jury for further consideration of its answers and verdict or may order a new trial. When the answers are inconsistent with each other and one or more is likewise inconsistent with the general verdict, judgment shall not be entered, but the court shall return the jury for further consideration of its answers and verdict or shall order a new trial.


. Under a precise reading of Rule 49(a), a "special verdict” seeks resolution of only factual issues. Some courts, however, have approved the use of Rule 49(a) to resolve mixed questions of law and fact. Quaker City Gear Works, 747 F.2d at 1453. See also Landy v. Federal Aviation Administration, 635 F.2d 143, 147 (2d Cir.1980), aff'd, 705 F.2d 624, cert. denied, 464 U.S. 895, 104 S.Ct. 243, 78 L.Ed.2d 232 (1983); Sperberg v. Goodyear Tire & Rubber Co., 519 F.2d 708, 715 (6th Cir.), cert. denied, 423 U.S. 987, 96 S.Ct. 395, 46 L.Ed.2d 303 (1975).


. In Mercer, the jury was asked to return separate verdicts on different theories of liability and to assess the total damages, if any, for the plaintiff. Here, in contrast, the jury was asked to return separate verdicts on each claim and counterclaim and to assess damages- with respect to each.


. This is not to say, however, that I would join the majority in holding that, because Diamond Shamrock waived its objection to inconsistencies in the verdicts, the trial court does not have the discretion under Rule 59 of the Federal Rules of Civil Procedure to order a new trial on that same ground. In every case cited in the majority opinion, the "waiver rule” was invoked by the appellate court to affirm the trial court’s denial of a motion for new trial. I am not aware of any case where the “waiver rule” has been applied to reverse the trial court’s grant of a new trial on the grounds of inconsistent verdicts. The majority's application of the "waiver rule” in this context impinges on the trial court’s broad discretion under Rule 59(d) to grant a new trial sua sponte. In commenting on the breadth of the trial court’s discretion, this court has explained:
Rule 59 F.R.Civ.P., 28 U.S.C.A., provides that a new trial may be granted in jury trials "for any of the reasons for which new trials have heretofore been granted in actions at law in the courts of the United States.” The rule makers did not attempt to delineate all of the reasons, but obviously had reference to grounds for granting new trial as at common law. Indeed, the Seventh Amendment to the Constitution provides that "no fact tried by a jury, shall be otherwise reexamined in any Court of the United States, than according to the rules of the common law." And, Professor Moore says that the Seventh Amendment is the only present limitation upon the reexamination of facts found by a jury. See Moore’s Federal Practice, Vol. 6, p. 3733, § 59.05(2). Long before the adoption of the Seventh Amendment, common law courts were granting motions for new trial upon any grounds which, in the sound judgment of the trial court, were in the interest of the proper administration of justice. Aetna Casualty & Surety Co. v. Yeatts, 4 Cir., 122 F.2d 350...
... [T]he granting of a new trial involves an element of discretion which goes further than the mere sufficiency of the evidence. It embraces all the reasons which inhere in the integrity of the jury system itself. Felton v. Spiro, 6 Cir., 78 F. 576; Aetna Cas. & Surety Co., v. Yeatts, supra.
Tidewater Oil Co. v. Waller, 302 F.2d 638, 642-43 (10th Cir.1962).


. The First Circuit applied the “waiver rule” in Skillin v. Kimball, 643 F.2d 19, 19-20 (1st Cir.1981). It is not clear from the court’s opinion whether the submission in that case was pursuant to Rule 49(a) or Rule 49(b). However, the cases cited by the court involved submission under Rule 49(b). Other courts have interpreted Skillin as a Rule 49(a) case but have declined to follow it. See Ladnier v. Murray, 769 F.2d 195, 198 n. 5 (4th Cir.1985) (refusing to follow Skillin); Bates v. Jean, 745 F.2d 1146, 1150 (7th Cir.1984) (not reaching the question whether the “waiver rule” applies to Rule 49(a)); Mercer v. Long Mfg. NC, Inc., 671 F.2d 946, 948 n. 1 (5th Cir.1982) (per curiam on petition for reh’g) (refusing to follow Skillin).
Our decision in Bell v. Mickelsen, 710 F.2d 611 (10th Cir.1983), is not to the contrary. Although we cited Skillin with-approval in that case, we did not characterize Skillin as a Rule 49(a) case. Id. at 616. Moreover, we did not decide in Bell whether counsel’s failure to object to inconsistencies in the special verdicts precluded appellant from raising that issue on appeal. We held only that ambiguities in the jury instructions and the special verdict questions were waived by counsel’s failure to object at trial. Id. at 616.